Citation Nr: 1042468	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-03 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including asthma, multilobar pneumonia and chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 
1979 to April 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which denied 
service connection for asthma.  This appeal is also from a July 
2007 RO decision that additionally denied service connection for 
multilobar pneumonia and COPD.

In July 2009, the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge of the Board, commonly 
referred to as a Travel Board hearing.  During the hearing, the 
Veteran indicated she wanted to withdraw her claim for service 
connection for COPD, and she submitted a typewritten statement 
during the hearing reiterating this intent.  38 C.F.R. § 20.204 
(2010).  Since, however, she continued her appeal for asthma and 
multilobar pneumonia, and the U.S. Court of Appeals for Veterans 
Claims (Court/CAVC) had held in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), that the scope of a claim more concerned alleged 
symptoms rather than underlying diagnoses, the Board continued to 
list the claim as inclusive of COPD when subsequently remanding 
the claim in March 2010 to the RO via the Appeals Management 
Center (AMC) for further development and consideration.


FINDINGS OF FACT

1.  There is a documented history of the Veteran smoking two-to-
three packages of cigarettes a day before, during, and since 
service.

2.  Despite her assertions to the contrary, there is no objective 
medical evidence in the file of a past or current diagnosis of 
asthma; pulmonary function testing both in service and since 
service has shown small airway disease or COPD and not asthma.

3.  The weight of the competent and credible evidence indicates 
the small airway disease the Veteran had in service and the later 
diagnosis of COPD are the result of her chronic smoking, not 
military service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
service in the line of duty.  38 U.S.C.A. §§ 1103, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.300 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court held that a reviewing court, in considering the 
rule of prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based on 
the facts of each case, the error was outcome determinative.  In 
Sanders, the Supreme Court rejected the Federal Circuit's 
framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. 
Cir. 2007)) that all VA notice errors are presumptively 
prejudicial, in part, because it was "complex, rigid, and 
mandatory."  Id., at 1704.  The Supreme Court rejected the 
Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether 
an error is harmless through the use of mandatory presumptions 
and rigid rules rather than case-specific application of 
judgment, based upon examination of the record."  Id., at 1704-
05.  Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a specific 
type of error is more likely to prejudice an appellant, the error 
must nonetheless be examined in the context of the facts of the 
particular case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of her claims, and therefore found the error 
harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 
2006, June 2007, and April 2010.  These letters informed her of 
the evidence required to substantiate her claim for service 
connection and of her and VA's respective responsibilities in 
obtaining this supporting evidence.  The letters, especially the 
one most recently sent in April 2010, also complied with Dingess 
by as well apprising her of the downstream disability rating and 
effective date elements of her claim.



VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained her service treatment records 
(STRs) and VA treatment records.  There is no indication of any 
outstanding records pertaining to her claim.  

VA also afforded the Veteran a medical examination in January 
2007 and another in May 2010 (pursuant to the Board's March 2010 
remand directive) for an opinion concerning whether she has a 
respiratory disorder related to her military service.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  And in obtaining 
this requested medical nexus opinion in May 2010, there was 
substantial compliance with this remand directive.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist her in the development of her 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Service Connection for a Respiratory Disorder

The Veteran claims she has a respiratory disorder that was 
incurred or aggravated in service.  However, for the reasons and 
bases discussed below, the Board does not find that service 
connection for a respiratory disorder is warranted on either a 
direct, presumptive, or secondary basis.  See Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating the 
Board must address all potential theories of entitlement, so not 
just those specifically alleged).

A.	Direct Service Connection

The Veteran may be awarded service connection by showing that she 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by her service in the line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is an alternative method of satisfying 
the second and third Shedden requirements.  See also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

The Veteran's service treatment records show she was seen on 
numerous occasions for respiratory-related problems.  An October 
1979 record indicates her nose was congested, her throat slightly 
injected, and she had increased tonsillar exudates.  An April 
1980 treatment record indicates a complaint of chest pain for 
four months.  The examiner noted that on chest examination the 
right and left anterior and posterior lungs were clear, and that 
the Veteran had an unproductive, dry cough, which was described 
as a smoker's cough.  August 1980 records show complaints of 
coughing, wheezing, and dark yellow sputum with diagnoses of 
clinical bronchial pneumonia, which was later changed to 
bronchitis on follow-up.  In October 1980 she was seen for 
intermittent coughing, wheezing, and shortness of breath, which 
were believed to be due to asthma exacerbated by tobacco abuse.  
This record further indicates the Veteran had been smoking three 
packages of cigarettes a day, which recently had been reduced to 
a half a pack a day.  She also reported childhood asthma.  She 
was seen again in November 1980 for intermittent coughing and 
wheezing.  Pulmonary function tests were performed at that time. 
A re-test was performed in January 1981 because it was believed 
that her symptoms were compatible with exercised-induced asthma, 
which was not reflected by the earlier test.  The second test 
failed to show asthma, either.  She was treated for bronchitis in 
January 1971.  A follow-up evaluation for bronchitis lists the 
diagnosis as laryngitis.  The examiner questioned the validity of 
the pulmonary function tests due to "fair effort," still 
indicated questionable asthma, and recommended the Veteran stop 
smoking.  

When seen in March 1981, however, it was determined there was no 
evidence of exercise-induced asthma; rather, additional pulmonary 
function testing revealed that she was suffering from small 
airway disease from her tobacco abuse.  Apparently, she was still 
smoking two packs a day.  Another March 1981 report notes only a 
history of asthma.  A physical examination in March 1982 
indicates occlusive rhonchus wheezing, panthoracic, but no 
evidence of asthma or consolidation.  A chest X-ray showed no 
significant abnormality.

The service treatment records show that, although the Veteran 
reported childhood asthma and asthma was included in the 
differential diagnosis, upon further testing it was determined 
that she did not have asthma but instead her symptoms of 
coughing, wheezing, and shortness of breath were from small 
airway disease from her history of smoking (tobacco abuse).

As to the diagnoses of bronchitis, laryngitis, and pneumonia, 
these conditions apparently resolved with treatment.  At the very 
least, there is legitimate reason to question whether there was 
any chronic (meaning permanent) resultant disability.  See Struck 
v. Brown, 9 Vet. App. 145 (1996).

The Veteran's military service ended in April 1982.

Post-service VA treatment records show a diagnosis of pneumonia 
many years later, in August 2006.  The Veteran reported that she 
had been homeless for several weeks and that she had been smoking 
two packs of cigarettes a day, drinking alcohol to excess and 
smoking crack cocaine.  In November 2006, she was hospitalized 
for multilobar, MRSA and strep pneumonia, a small pleural 
effusion, and severe pulmonary hypertension

During her January 2007 VA examination, the Veteran reported 
asthma attacks three times a week.  The chest X-rays showed COPD.  
The results of the PFTs were not included in the file. 

Although VA treatment records from July 2004 to November 2006 
recite the Veteran's reported past medical history as having a 
diagnosis of asthma, following the PFTs in January 2007 her past 
medical history section was changed to reflect COPD and asthma 
was removed.  The Board finds that the indication of asthma in 
the records from 2004 to 2006 was based on the Veteran's self-
report, alone, and not based on any objective findings.  In 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  


Rather, as the Court further explained in Coburn v. Nicholson, 19 
Vet. App. 427 (2006), reliance on a Veteran's statements renders 
a medical report not credible only if the Board rejects the 
statements of the veteran as lacking credibility.  The Court also 
more recently indicated in Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008), that review of the claims file is not dispositive of 
the probative value of a medical opinion.  Rather, it is the 
information gathered from that review (or lack thereof) that is 
more determinative.

Here, however, the Board does find that the Veteran lacks 
credibility.  She is a licensed practical nurse.  Therefore, it 
may be presumed that she has some medical training or expertise.  
It also may be presumed that she knows the difference between and 
the various causes of asthma and small airway disease or COPD.  
She has repeatedly reported a history of asthma and even reported 
that pulmonary function tests (PFTs) found asthma.  All of the 
PFTs in the file did not find asthma but instead found small 
airway disease or COPD, and these records attributed these 
conditions to her history of chronic smoking.  So her reported 
history of asthma is inconsistent with the objective clinical 
findings, namely, the several PFTs that she has had that may have 
initially suspected asthma, but which ultimately ruled it out in 
favor of the small airway disease and COPD.  Hence, the accuracy 
and, therefore, credibility of her self-reported history is 
called into question.  See Caluza v. Brown, 7 Vet. App. 498, 511, 
512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See 
also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that 
the credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor).  
Additionally, the Veteran's decision to withdraw her claim for 
service connection for COPD - recognizing when attempting to do 
this in July 2009 that she did not have sufficient evidence 
supporting her claim, while continuing to pursue her claim for 
service connection for asthma, further underscores that she is 
aware of the difference between the two disorders and why asthma 
would provide a more viable claim for service connection 
than COPD.

A July 2009 SSA examination lists severe COPD as the Veteran's 
diagnosis and not asthma. 

The additional May 2010 VA examination on remand found the 
Veteran's PFTs showed severe obstruction of spirometry, no 
restriction of lung volumes, and severe reduction in diffusion 
capacity.  Chest X-rays showed emphysema and a slight increase in 
right basilar infiltrates and atelectasis.  The examiner 
diagnosed COPD and cited the Veteran's cigarette smoking as the 
most critical factor in her developing COPD.  Although the 
examiner recorded the Veteran's reports of childhood asthma, he 
did not diagnose her as currently having this condition based on 
the results of the PFTs.  And since that examiner based his 
opinion on a thorough review of the record and personal clinical 
evaluation of the Veteran, the Board finds the opinion 
constitutes compelling evidence against the claim for direct 
service connection.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical opinion 
may satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly considered 
the material evidence seemingly supporting the Veteran's 
position).

Therefore, the probative medical evidence is that both during 
service and currently the Veteran suffered from tobacco-related 
small airway disease or COPD.  The evidence of asthma is shown to 
rest entirely on the Veteran's reports and is not shown to be 
supported by any objective medical testing in the claims file.  
As the Board finds that her reports of asthma are based on self-
interest and are therefore not credible, the Board does not find 
that the medical records that include this reported diagnosis 
have any probative value.  As the self-reported diagnosis of 
asthma in the VA treatment records was changed after PFTs showed 
COPD rather than asthma, the Board finds that these records did 
not represent a valid diagnosis by the treating professionals but 
merely a recitation of the Veteran's reported history without 
endorsement or embellishment.  The Federal Circuit Court has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

As the Board finds that the Veteran's valid diagnosis since 
service has been small airway disease or COPD, the question then 
becomes what is the cause of these conditions - and, in 
particular, whether they are attributable to her 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

This ultimately is a medical (not lay) determination, so the 
medical evidence against the claim is more probative.  See 
Baldwin v. West, 13 Vet. App. 1 (1999) (indicating the 
determination of whether the requirements for service connection 
are met is based on an analysis of all the evidence of record and 
the evaluation of its competency and credibility to, in turn, 
determine its ultimate probative value).  This medical evidence 
against the claim includes especially the March 1981 report after 
nearly three years of treatment and testing for her respiratory 
symptoms, which ultimately attributed her small airway disease to 
her chronic tobacco abuse.  The May 2010 VA compensation examiner 
came to the same conclusion, that she has COPD from a long 
history of heavy chronic cigarette smoking.  The Board finds the 
opinions of both of these examiners to be highly probative based 
on their medical expertise.  Guerrieri v. Brown, 4 Vet. App. 467, 
473 (1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches....  
As is true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").  The Board finds no evidence of 
any other etiology for the Veteran's small airway disease or 
COPD.



Regarding this identified correlation between the Veteran's 
history of chronic smoking of cigarettes and her consequent COPD, 
for a claim, as here, filed after June 9, 1998, service 
connection is expressly precluded for any disability related to 
chronic smoking.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; 
Internal Revenue Service Restructuring and Reform Act of 1998, 
Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  Therefore as 
the competent and credible evidence supports a finding that she 
has COPD related to a tobacco use injury, so not in the line of 
duty, her claim is expressly precluded as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Although there are diagnoses of pneumonia both in service and 
after service, the March 1982 separation examination and the May 
2010 VA compensation examination indicates these episodes of 
pneumonia were acute and transitory and resolved without 
permanent residual disability.  Both of these reports include 
chest X-rays that do not show current pneumonia or residual 
scarring.  The Veteran's assertions that having once had 
pneumonia makes a person more susceptible to pneumonia in the 
future is not sufficient to establish a VA disability based on 
pneumonia.  There are numerous reasons a person could be 
susceptible to pneumonia, and simply having had an acute episode 
of pneumonia in service without any physical evidence of a 
residual permanent disability is not sufficient to diagnose a 
chronic or recurrent disorder.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (further clarifying that this requirement of current 
disability is satisfied when the claimant has the disability at 
the time the claim for VA disability compensation is filed or 
during the pendency of the claim and that a claimant may be 
granted service connection even though the disability resolves 
prior to VA's adjudication of the claim).

Here, though, as there are no diagnosed residuals of the 
Veteran's in-service pneumonia, the Board finds no basis to grant 
service connection. 



B.	Presumptive Service Connection Based on Herbicide or 
Asbestos Exposure

Although the Veteran has not raised Agent Orange or asbestos 
exposure as possible causes of her COPD, the Board will briefly 
discuss why entitlement is not warranted on either of these 
alternative bases either.

The Veteran's service included a tour in Vietnam, so it is 
presumed he was exposed to Agent Orange while there.  A Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent, such as the 
dioxin in Agent Orange, unless there is affirmative evidence 
establishing that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

Moreover, if a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases shall 
be service connected, if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service.  38 C.F.R. § 3.309(e).  

But although certain lung cancers are included amongst those 
conditions that are presumed incurred in service due to herbicide 
exposure, respiratory disorders such as COPD are not included.  
See 38 C.F.R. § 3.309(e).  VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 68 Fed. Reg. 27630-27641 (2003).  The Veteran must be 
diagnosed with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

But that notwithstanding, the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a Veteran from establishing service connection with 
proof of actual direct causation, i.e., that her exposure to 
Agent Orange led to the development of the claimed disability 
after service.  See Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).  In fact, the Court has specifically held that 
the provisions set forth in Combee, which, instead, concerned 
exposure to radiation, are nonetheless applicable in cases, as 
here, involving exposure to Agent Orange.  McCartt v. West, 12 
Vet. App. 164, 167 (1999).

As to respiratory disorders caused by asbestos exposure, there is 
no specific statutory guidance with regard to asbestos-related 
claims, nor has the Secretary of VA promulgated any regulations 
in regard to such claims.  However, the VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 
(Manual), provides information concerning claims for service 
connection for disabilities resulting from asbestos exposure.  
The date of this amended material is December 13, 2005.  
The Court has held that VA must analyze an appellant's claim for 
service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. 
App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common 
materials that may contain asbestos are steam pipes for heating 
units and boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials, and thermal insulation.  Id. at 
Subsection (a).  Some of the major occupations involving exposure 
to asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as clutch 
facings and brake linings), and manufacture and installation of 
products such as roofing and flooring materials, asbestos cement 
sheet and pipe products, and military equipment.  
Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation 
of asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers of 
the lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  Id. at Subsection (d).  
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether: (1) service records demonstrate the 
veteran was exposed to asbestos during service; (2) development 
has been accomplished sufficient to determine whether the Veteran 
was exposed to asbestos either before or after service; and 
(3) a relationship exists between exposure to asbestos and the 
claimed disease in light of the latency and exposure factors. Id. 
at Subsection (h).

In this particular case, however, there is no record of any 
exposure to herbicides or asbestos exposure in service.  In fact, 
the Veteran has not indicated any personal or occupational 
exposure to herbicides or asbestos either prior to, during, or 
since her military service.  Moreover, the diagnosis he has 
received has not been associated with said exposure, rather, as 
mentioned, to other unrelated factors.

Therefore, the Board finds that service connection is not 
warranted on a direct or presumptive basis.  The preponderance of 
the evidence is against the claim on each of these bases, so 
there is no reasonable doubt to resolve in the Veteran's favor, 
and this claim resultantly must be denied.  


ORDER


The claim for service connection for a respiratory disorder is 
denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


